PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                           No. 12-4088
JERVIS RICKY DAVIS,
             Defendant-Appellant.
                                      
        Appeal from the United States District Court
   for the Eastern District of North Carolina, at Raleigh.
         Malcolm J. Howard, Senior District Judge.
                    (5:10-cr-00311-H-1)

                  Argued: March 22, 2013

                   Decided: May 1, 2013

 Before TRAXLER, Chief Judge, and MOTZ and WYNN,
                  Circuit Judges.



Reversed by published opinion. Judge Motz wrote the opin-
ion, in which Chief Judge Traxler and Judge Wynn joined.


                         COUNSEL

ARGUED: Marilyn G. Ozer, MASSENGALE & OZER,
Chapel Hill, North Carolina, for Appellant. Kristine L. Fritz,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee. ON BRIEF: Thomas G.
2                   UNITED STATES v. DAVIS
Walker, United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee.


                          OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   After breaking into a house and stealing a firearm and other
valuables, Jervis Ricky Davis pled guilty to one count of pos-
session of a stolen firearm. In addition to a sentence of impris-
onment followed by supervised release, the district court
ordered Davis to pay restitution to reimburse the homeowner
for the value of the unrecovered firearm and damage caused
by the break-in. Davis appeals, challenging only the restitu-
tion order. We reverse.

                               I.

   On March 23, 2009, Davis broke into a residence in
Whitakers, North Carolina, and stole a handgun, a bag of
ammunition, and several pieces of jewelry. A neighbor, who
saw Davis crawl out of a window, called the police. While
fleeing, Davis wrecked his car and fled on foot into a nearby
wooded area. Officers apprehended Davis a short time later
and located the ammunition and jewelry, but were unable to
recover the firearm, which Davis had hidden somewhere in
the woods.

   The Government charged Davis with one count of posses-
sion of a firearm by a convicted felon in violation of 18
U.S.C. § 922(g)(1), and one count of possession of a stolen
firearm, in violation of 18 U.S.C. § 922(j). Davis pled guilty
to the latter count—possession of a stolen firearm. In doing
so, he entered into a written plea agreement by which he
                   UNITED STATES v. DAVIS                   3
agreed "[t]o make restitution to any victim in whatever
amount the Court may order, pursuant to 18 U.S.C. §§ 3663
and 3663A."

   The United States Probation Office conducted a presen-
tence investigation and prepared a presentence investigation
report ("PSR"). The PSR noted that the victim of the burglary
("the homeowner") requested restitution of $500 for his insur-
ance deductible for the unrecovered stolen firearm, and that
Davis caused $185 of damage when he broke a window to
enter the residence. The PSR, however, explained that "resti-
tution was not compensable" because of "the provisions of
Hughey v. United States, 495 U.S. 411 (1990)," and the
absence in the plea agreement of any clause entitling the
homeowner to restitution. Neither party filed any objection to
the PSR.

   At Davis’s sentencing hearing, the district court adopted
the Probation Office’s determination that the conviction
resulted in a Guidelines range of 92 to 115 months’ imprison-
ment, and noted that, as found in the PSR, "restitution is not
an issue." The court asked each party if it had any objections
to the PSR; counsel for both Davis and the Government
answered "no."

   After the court found no basis for a downward variance and
considered Davis’s allocution, it sentenced him to 96 months’
imprisonment. In announcing the sentence, the court
explained that "[a]lthough provisions of the Victim and Wit-
ness Protection Act are applicable, as there’s no identifiable
victim, restitution is waived."

   Upon concluding his explanation of the sentence, the dis-
trict judge asked defense counsel and the prosecutor whether
they had any objections to the sentence. Defense counsel
stated that she had none. The prosecutor stated that she had
no objection, but "did want to note one correction":
4                     UNITED STATES v. DAVIS
      There actually is an identifiable victim in this matter,
      [the homeowner], and restitution in the amount of
      the $500 deductible for the homeowner’s insurance
      for the damage caused is something the government
      is seeking. Also $185 for the window that was bro-
      ken, for a total restitution of $685.

The court replied, "That’s not in the Presentence Report, is
it?" The prosecutor responded by directing the court to a por-
tion of the PSR that noted the identity of the victim of the
break-in, and then added that she did not "believe" that the
section of the PSR discussing sentencing options identified
restitution as an available penalty. The probation officer con-
firmed that restitution was "listed in the report but not on the
recommendation." Neither the prosecutor nor the probation
officer at any time directed the court’s attention to the portion
of the PSR that states:

      Although there was an identifiable victim in the
      instant matter, [under] Hughey v. United States, 495
      U.S. 411 (1990), restitution is limited to the count of
      conviction unless specifically agreed upon by both
      parties in the Plea Agreement. Inasmuch as there is
      no victim associated with the count of conviction
      and the Plea Agreement does not specifically iden-
      tify the victim or the harm and the respective mone-
      tary loss, restitution is not compensable.

The court amended its judgment to order Davis to pay restitu-
tion of $685 to the homeowner.

    Davis timely noted this appeal of the restitution order.

                                II.

  Davis challenges the restitution order on the ground that it
requires repayment of losses neither caused by the conduct
                       UNITED STATES v. DAVIS                          5
underlying the offense of conviction nor otherwise consented
to in the plea agreement.

   "[F]ederal courts do not have the inherent authority to order
restitution, but must rely on a statutory source" to do so.
United States v. Cohen, 459 F.3d 490, 498 (4th Cir. 2006). A
restitution order that exceeds the authority of the statutory
source "is no less ‘illegal’ than a sentence of imprisonment
that exceeds the statutory maximum." United States v.
Broughton-Jones, 71 F.3d 1143, 1147 (4th Cir. 1995).

   Davis’s plea agreement cites the Victim and Witness Pro-
tection Act, 18 U.S.C. § 3663, which permits a court to order
restitution to a "victim" suffering loss from certain crimes. 18
U.S.C. § 3663(a)(1)(A). The statute defines "victim" as "a
person directly and proximately harmed as a result of the
commission of an offense for which restitution" is authorized.
Id. § 3663(a)(2).1

    Section 3663 provides that a district court "when sentenc-
ing a defendant convicted of an[y] offense under [Title 18]
. . . may order . . . that the defendant make restitution to any
victim of such offense." Id. § 3663(a)(1)(A). Davis was con-
victed of a Title 18 offense. See 18 U.S.C. § 922(j). Thus,
§ 3663 provides a basis for restitution to a victim of his
offense of conviction. Moreover, § 3663 authorizes the dis-
trict court to order restitution, even to a person not considered
a victim of the offense of conviction, if the parties so agreed
in the plea agreement. Id. § 3663(a)(1)(A).
  1
   The plea agreement also cites another federal statute, the Mandatory
Victims Restitution Act, 18 U.S.C. § 3663A, which requires a court to
order restitution to a "victim" suffering loss from certain other crimes.
Both restitution statutes employ the same definition of "victim." Compare
18 U.S.C. § 3663(a)(2) with id. § 3663A(a)(2). Davis’s sole offense of
conviction—possession of a stolen firearm—is not a listed offense under
§ 3663A. Thus, § 3663A provides no basis for the challenged restitution
order. The Government does not contend to the contrary.
6                   UNITED STATES v. DAVIS
  With these principles in mind, we consider whether the
homeowner is a "victim" under § 3663 to whom the district
court could award restitution and, if not, whether the parties
nonetheless agreed to the award in the plea agreement.

                              A.

   In Hughey, the Supreme Court expressly held that § 3663
authorizes "an award of restitution only for the loss caused by
the specific conduct that is the basis of the offense of convic-
tion." 495 U.S. at 413 (emphasis added). Thus, "to be consid-
ered a victim under § 3663, the act that harms the individual
must be either conduct underlying an element of the offense
of conviction, or an act taken in furtherance of a scheme, con-
spiracy, or pattern of criminal activity that is specifically
included as an element of the offense of conviction." United
States v. Blake, 81 F.3d 498, 506 (4th Cir. 1996).

   Davis maintains that the district court improperly ordered
restitution for losses not "caused by the specific conduct that
is the basis of the offense of conviction." Hughey, 495 U.S.
at 413. This argument requires us to determine whether a con-
viction for mere possession of a stolen firearm can cause com-
pensable losses to a § 3663 "victim."

   Our discussion in Blake provides helpful analysis in an
analogous factual context. There, the defendant pled guilty to
using unauthorized access devices, specifically, stolen credit
cards. 81 F.3d at 502. The district court ordered the defendant
to pay restitution to the individuals from whom he stole the
credit cards for the pocketbooks, wallets, and other items he
had taken along with the cards. Id. at 502-03. We held that the
court erred in ordering the defendant, Blake, to pay such resti-
tution. Id. at 506-07. We explained:

    Blake’s theft of the credit cards represents a pattern
    of criminal activity that was a necessary step in the
    accomplishment of his objective, i.e., use of unau-
                     UNITED STATES v. DAVIS                        7
    thorized access devices. But, the factual connection
    between his conduct and the offense of conviction is
    legally irrelevant for the purpose of restitution. The
    Government allowed Blake to plead guilty to one
    count of fraudulent use of unauthorized access
    devices . . . . This offense . . . has four elements . . . .
    The specific conduct underlying these elements, and
    thus forming the basis for Blake’s offense of convic-
    tion, does not include the theft of the credit cards
    . . . . As a result, the loss to the robbery victims was
    not caused by Blake’s offense of conviction.

Id. (internal citation and quotation marks omitted).

   This explanation applies with equal force and requires the
same conclusion in this case. Like Blake’s credit card theft,
Davis’s burglary and theft of the firearm represent "necessary
step[s] in the accomplishment of his objective," here, posses-
sion of a stolen firearm. Id. at 506. But, like Blake, "the fac-
tual connection between" these "necessary step[s]" and
Davis’s offense of conviction "is legally irrelevant for the pur-
pose of restitution." Id. The elements of Davis’s offense—
possession of a stolen firearm in violation of § 922(j)—
include: (1) possession of a firearm that (2) has been trans-
ported in interstate commerce, and that (3) the defendant
knew or had reasonable cause to believe was stolen. 18 U.S.C.
§ 922(j). Thus, as in Blake, here the specific conduct underly-
ing the elements of the offense, "and thus forming the basis
for [the] offense of conviction, does not include the theft." 81
F.3d at 506. Rather, it includes only knowledge of a theft,
and, "[a]s a result, the loss . . . was not caused by" possession
of a stolen firearm, the sole "offense of conviction." Id. at
506-07. Accordingly, the homeowner cannot "be considered
a victim under § 3663," and so is not entitled to restitution on
that basis for the loss Davis caused him. Id.; see also Hughey,
495 U.S. at 413; United States v. Newsome, 322 F.3d 328, 341
(4th Cir. 2003) ("[T]he focus of the court in applying
8                       UNITED STATES v. DAVIS
[§ 3663A] must be on the losses to the victim caused by the
offense." (emphasis added)).2

                                    B.

   We next consider whether, as § 3663 permits, Davis’s plea
agreement serves as a basis for the restitution order even
though the homeowner is not a "victim" of the offense of con-
viction. See 18 U.S.C. § 3663(a)(1)(A). A plea agreement
may require a defendant to make restitution "to persons other
than the victim of the offense." Id. § 3663(a)(1)(A). This
includes, "to the extent agreed to by the parties," id.
§ 3663(a)(3), restitution for losses beyond those "caused by
the specific conduct that is the basis of the offense of convic-
tion," Hughey, 495 U.S. at 413.

   In interpreting plea agreements, we apply standard contract
law to ensure that each party receives the benefit of the bar-
gain and "enforce a plea agreement’s plain language in its
ordinary sense." United States v. Jordan, 509 F.3d 191, 195
(4th Cir. 2007) (internal quotation marks omitted). Because
pleading guilty pursuant to an agreement implicates a defen-
dant’s constitutional rights, "we analyze a plea agreement
with greater scrutiny than we would apply to a commercial
contract" and "hold the Government to a greater degree of
responsibility than the defendant . . . for imprecisions or
ambiguities in plea agreements." Id. at 195-96 (internal quota-
tion marks omitted).
    2
    Tellingly, the Government ignores our analysis in Blake. Instead, the
Government relies on an out-of-circuit case in which the court approved
a limited restitution award by one who possessed and sold stolen firearms,
to the owners of the firearms. United States v. Freeman, 640 F.3d 180 (6th
Cir. 2011). That reliance is misplaced. The Freeman court seemed to rely
exclusively on the plea agreement to authorize restitution; in any event, it
never held the firearm owner was a "victim" under § 3663 or § 3663A of
even this different crime. See id. at 194-95.
                      UNITED STATES v. DAVIS                    9
  Davis’s plea agreement contains only two provisions evi-
dencing his agreement to imposition of restitution:

    2(b)      The Defendant agrees: . . . [t]o make resti-
              tution to any victim in whatever amount the
              Court may order, pursuant to 18 U.S.C.
              §§ 3663 and 3663A.

               ....

    3(a)(9)   The Defendant understands, agrees, and
              admits: . . . [t]hat as to each Count of the
              Indictment to which the Defendant is
              pleading guilty, the . . . applicable penalties
              are as follows: . . . [r]estitution pursuant to
              18 U.S.C. §§ 3663 and 3663A, and as
              agreed to in Paragraph 2(b) above.

Thus the plea agreement does not contain any agreement by
Davis to pay restitution other than that payable pursuant to a
restitution statute. Nor does the plea agreement identify a
compensable victim or losses other than those "caused by the
specific conduct that is the basis of the offense of conviction."
Hughey, 495 U.S. at 413.

   To justify payment of restitution to persons other than those
harmed by "an offense different from [the] offense of convic-
tion," a plea agreement must "explicitly provide[ ]" for such
restitution. See United States v. Elson, 577 F.3d 713, 724 (6th
Cir. 2009) (applying § 3663A). Further, even "vague refer-
ences to ‘victims’ are insufficient to bind a defendant to pay
restitution beyond that authorized" under § 3663. See id.; see
also United States v. Randle, 324 F.3d 550, 557 (7th Cir.
2003) (reversing order of restitution to persons who did not
"qualif[y] as ‘victim[s]’ under the definition provided" in
§ 3663A, finding references in plea agreement to "victims"
not "specific enough to qualify as an agreement by [the defen-
10                       UNITED STATES v. DAVIS
dant] to pay restitution" to persons harmed by unconvicted
offenses).

   Absent an explicit agreement to pay restitution to a person
other than the victim of the offense of conviction, a court errs
in awarding restitution. See United States v. Davenport, 445
F.3d 366, 373-74 (4th Cir. 2006), abrogated on other grounds
by Irizarry v. United States, 553 U.S. 708 (2008); see also
United States v. Reynolds, 432 F.3d 821, 822-23 (8th Cir.
2005); Randle, 324 F.3d at 557-58. Davis’s written plea
agreement provides no explicit agreement to pay restitution to
a person other than a victim of the offense of conviction.3
Thus that agreement, like § 3663(a)(1), provides no basis for
the challenged restitution order. In sum, the district court
erred in ordering restitution.

                                     III.

   Because Davis did not object to the restitution order in the
district court, however, we can correct that error only if it is
plain, "affect[s] substantial rights," and "seriously affect[s] the
fairness, integrity, or public reputation of judicial proceed-
ings." Johnson v. United States, 520 U.S. 461, 466–67 (1997)
(internal quotation marks omitted).

   Section 3663 authorized the district court to enter a restitu-
tion award for only two categories of losses, i.e., those
"caused by the specific conduct that is the basis of the offense
of conviction," Hughey, 495 U.S. at 413, and those "agreed to
  3
    In Freeman, on which the Government relies, the plea agreement both
stated that the count of conviction "subjects [the defendant] to restitution,"
and contained a statement of facts, which identified losses caused by the
defendant’s theft and sale of the firearms described in the count of convic-
tion. 640 F.3d at 194-95. Based on this language, the Sixth Circuit deter-
mined that the parties agreed to restitution for the theft and sale of the
firearms identified as "underlying the offense of conviction." Id. at 195.
Davis’s plea agreement, of course, contains no similar language and thus
the Freeman rationale provides no basis for a restitution award here.
                     UNITED STATES v. DAVIS                    11
[be compensable] by the parties in a plea agreement," 18
U.S.C. § 3663(a)(1)(A). The restitution order here was based
on losses in neither of these categories. Indeed, the PSR prop-
erly explained: "in keeping with the provisions of Hughey[,]
. . . . [i]nasmuch as there is no victim associated with the
count of conviction and the Plea Agreement does not specifi-
cally identify the victim or the harm and the respective mone-
tary loss, restitution is not compensable." Because neither
§ 3663(a)(1)(A) nor controlling and well-established Supreme
Court precedent authorized the challenged restitution order,
its imposition constitutes error that is plain. See United States
v. Ubakanma, 215 F.3d 421, 428-29 (4th Cir. 2000) (finding
plain error where court ordered restitution to a party other
than the victim of the offense of conviction "contrary to the
provisions of [§ 3663]," absent provision in plea agreement
that parties agreed defendant would make such restitution).

   Further, because the error left Davis responsible for restitu-
tion payments disallowed by law, that error affected his sub-
stantial rights. See, e.g., United States v. Inman, 411 F.3d 591,
595 (5th Cir. 2005) ("The restitution order affected [the
defendant’s] substantial rights because the outcome of the dis-
trict court proceedings would have been different if the error
had not occurred."); Randle, 324 F.3d at 558 ("In requiring
[the defendant] to pay [restitution] . . . without a statutory
basis for doing so, the error affects [his] substantial rights.").

   Finally, we must conclude that, if uncorrected, the error
would "seriously affect the fairness, integrity, or public repu-
tation of judicial proceedings" because it would impose an
illegal burden on the defendant. Johnson, 520 U.S. at 467; see
United States v. Gilberg, 75 F.3d 15, 21-22 (1st Cir. 1996)
(concluding Hughey error constituted plain error). This is par-
ticularly so given the incomplete characterization of the PSR
by the prosecutor at sentencing. She left the impression that
the PSR referenced a "victim" entitled to restitution when in
fact the PSR expressly stated: because "there is no victim
associated with the count of conviction and the Plea Agree-
12                  UNITED STATES v. DAVIS
ment does not specifically identify the victim . . . restitution
is not compensable."

                              IV.

   For the foregoing reasons, the judgment of the district court
to the extent it orders restitution is

                                                  REVERSED.